Exhibit 10.2

EXECUTION COPY



STOCK PURCHASE AGREEMENT



DATED AS OF DECEMBER 14, 2006



BY AND AMONG



eLEC COMMUNICATIONS CORP.,



CYBD ACQUISITION II, INC.,



AND



CYBER DIGITAL, INC.,



with respect to the stock



of



TELECARRIER SERVICES, INC.



 

 

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT, dated as of December 14, 2006 (the "Agreement"),
is entered into by and among eLEC Communications Corp., a New York corporation
having an address at 75 South Broadway Suite 302 White Plains, NY 10601
("Seller"), CYBD Acquisition II, Inc., a New York corporation and wholly-owned
subsidiary of Cyber Digital (as defined below) having an address at 400 Oser
Avenue, Hauppauge, New York 11788 ("Acquisition Sub"), and Cyber Digital, Inc.,
a New York corporation having an address at 400 Oser Avenue, Hauppauge, New York
11788 ("Cyber Digital" and, together with Acquisition Sub, collectively,
"Purchaser").

WHEREAS, Seller owns two hundred (200) shares (the "Shares") of the common
stock, no par value (the "Common Stock"), of Telecarrier Services, Inc., a
Delaware corporation (the "Company"), which Shares constitute 100% of the issued
and outstanding shares of the Common Stock;

WHEREAS, Cyber Digital owns all of the issued and outstanding shares of the
common stock of Acquisition Sub;

WHEREAS, Seller and Laurus Master Fund, Inc. ("Laurus") are party to the
Existing Notes (as defined herein), pursuant to which, among other things, an
aggregate principal balance of $1,258,297.26 remains payable by Seller to
Laurus;

WHEREAS, pursuant to that certain Stock Purchase Agreement, dated as of even
date herewith (the "NRTC Agreement"), by and among Seller, Acquisition Sub and
Cyber Digital, CYBD Acquisition, Inc., a wholly-owned Subsidiary of Cyber
Digital, has agreed to purchase from Seller 100% of the outstanding shares of
the common stock, no par value, of New Rochelle Telephone Corp., a New York
corporation ("NRTC"); and

WHEREAS, Seller desires to sell to Acquisition Sub, and Acquisition Sub desires
to purchase from Seller, the Shares, upon the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
covenants and provisions herein contained, the parties hereto hereby agree as
follows:

ARTICLE I

CERTAIN DEFINITIONS

As used in this Agreement each of the following terms shall have the following
meaning:

 1.  "Affiliate" shall mean an affiliate of a Person as the term "affiliate" is
     defined in Rule 144(a)(1) promulgated under the Securities Act of 1933, as
     amended (the "Securities Act").
 2.  "Audit" shall mean any audit, assessment of Taxes, any other examination or
     claim by any Tax Authority, judicial, administrative or other proceeding or
     litigation (including any appeal of any such judicial, administrative or
     other proceeding or litigation) relating to Taxes and/or Tax Returns.
 3.  "Business" shall mean the resale by the Company of local and long distance
     telecommunications exchange services and other public telecommunications
     services.
 4.  "Code" shall mean the Internal Revenue Code of 1986, as amended.
 5.  "Computer Equipment" shall mean all computer equipment, devices and
     accessories (including personal computers, workstations, servers, data
     processing hardware and related telecommunications equipment, media and
     tools) used by the Company in the Business.
 6.  "Encumbrance" shall mean, with respect to any Person, any mortgage, lien
     (statutory or other), pledge, hypothecation, security interest, charge or
     other preference or encumbrance of any kind (including, without limitation,
     any agreement to give any of the foregoing), or any sale of accounts
     receivable or chattel paper, or any assignment, deposit arrangement or
     lease intended as, or having the effect of, security, or any other interest
     or title of any vendor, lessor, lender or other secured party to or of such
     Person under any conditional sale or other title retention agreement or any
     capitalized lease or upon or with respect to any property or asset of such
     Person (including, in the case of shares of equity securities, stockholder
     agreements, voting trust agreements and other similar arrangements).
 7.  "Existing Notes" shall mean, collectively, (a) that certain Amended and
     Restated Secured Term Note, dated as of May 31, 2006, payable by Seller to
     Laurus, amending and restating that certain Secured Convertible Term Note,
     dated as of February 8, 2005, and (b) that certain Amended and Restated
     Secured Term Note, dated as of May 31, 2006, payable by Seller to Laurus,
     amending and restating that certain Secured Convertible Term Note, dated as
     of November 30, 2005.
 8.  "Existing Note Documents" shall mean, collectively, (a) the Master Security
     Agreement, dated as of February 8, 2005, among Seller, the Company and
     certain other Subsidiaries of Seller in favor of Laurus; (b) the Stock
     Pledge Agreement, dated as of February 8, 2005, between Seller and Laurus;
     and (c) the Subsidiary Guarantee, dated as of February 8, 2005, from the
     Company and certain other Subsidiaries of Seller to Laurus.
 9.  "Existing Office" shall mean that certain office space located at 75 South
     Broadway, Suite 302, White Plains, New York 10601.
 10. "GAAP" shall mean generally accepted accounting principles as in effect in
     the United States on the Closing Date.
 11. "Governmental Authority" shall mean any nation or government, any federal,
     state, city, town, municipality, county, local or other political
     subdivision thereof or thereto and any department, commission, board,
     bureau, instrumentality, agency or other entity exercising executive,
     legislative, judicial, taxing, regulatory or administrative powers or
     functions of or pertaining to government.
 12. "Intellectual Property" shall mean all of the following, whether now owned
     or hereafter arising or acquired: licenses, franchises, permits, patents,
     patent rights, copyrights, works which are the subject matter of
     copyrights, trademarks, trade names, trade styles, patent and trademark
     applications and licenses and rights thereunder, including, without
     limitation, those patents, trademarks and copyrights set forth on Schedule
     1.12, and all other rights under any of the foregoing, all extensions,
     renewals, reissues, divisions, continuations and continuations in part of
     any of the foregoing, and all rights to sue for past, present and future
     infringement of any of the foregoing; inventions, trade secrets, formulae,
     processes, compounds, drawings, designs, blueprints, surveys, reports,
     manuals and operating standards; goodwill, customer and other lists, in
     whatever form maintained; and trade secret rights, copyright rights, rights
     in works of authorship, and contract rights relating to computer software
     programs, in whatever form created or maintained.
 13. "Investment" shall mean, as applied to any Person, (i) any direct or
     indirect purchase or other acquisition by such Person of any notes,
     obligations, instruments, stock, securities or ownership interest,
     (including partnership interests and joint venture interests) of any Person
     and (ii) any capital contribution by such Person to any other Person.
 14. "Landlord Consent" shall mean that certain consent, addressed to Cyber
     Digital, CYBD Acquisition, Inc., a wholly-owned subsidiary of Cyber
     Digital, and Seller, and substantially in the form attached hereto as
     Exhibit A, required to be obtained from South Broadway WP, LLC (the
     "Landlord") in order to effect an assignment of that certain Lease
     Agreement, dated as of August 18, 2003, by and between the Landlord and the
     Company, pursuant to Section 22.01(a) thereof.
 15. "Leased Tangible Property" shall mean all machinery, furniture, equipment
     (including Computer Equipment) and other tangible personal property, in
     each case which is subject to a leasehold interest.
 16. "Legal Proceeding" shall mean any judicial, administrative or arbitral
     action, cause of action, suit, arbitration, mediation, claim, complaint,
     criminal prosecution, charge, examination or investigation, audit, demand,
     compliance review, inspection, hearing or other proceeding (public or
     private) by or before a Governmental Authority.
 17. "Material Adverse Effect" shall mean a material adverse effect on the
     Business, the Assets or the liabilities, properties, prospects, condition
     (financial or otherwise), performance, operations or results of operations
     of the Company, either individually or when aggregated with other such
     effects.
 18. "New Note" shall mean that certain Secured Convertible Term Note, to be
     dated the Closing Date, to be payable by Cyber Digital or Acquisition Sub
     (or another of Cyber Digital's Subsidiaries) to Laurus, in the aggregate
     principal amount of $1,300,000.00.
 19. "New Note Documents" shall mean, collectively, the Securities Purchase
     Agreement, the Stock Pledge Agreement, the Master Security Agreement, the
     Funds Escrow Agreement, the Subordination Agreement, the Assignment of
     Monies Due and to Become Due and the Registration Rights Agreement, each to
     be entered into by and among Laurus, Acquisition Sub, Cyber Digital and the
     other Persons party thereto in connection with the New Note.
 20. "Owned Tangible Property" shall mean all Computer Equipment and other
     machinery, furniture, equipment and other tangible personal property owned
     by the Company, used in connection with the Business and identified on
     Schedule 1.20.
 21. "Person" shall mean an individual, partnership, corporation, limited
     liability company, association, joint stock company, trust, joint venture,
     unincorporated organization or other entity, or any Governmental Authority.
 22. "Proprietary Information" shall mean any process, design, formula,
     know-how, information, invention, trade secret, technology, or research,
     marketing or other data which has not entered the public domain.
 23. "Regulatory Approvals" shall mean (a) the approvals and/or consents of the
     respective Boards of Public Utilities of the States of New York, New Jersey
     and Pennsylvania, and (b) the notification to the U.S. Federal
     Communications Commission, in each case necessary to effect the transfer of
     control of the Company from Seller to Purchaser as contemplated hereby.
 24. "Representative" shall mean, with respect to any Person, any officer,
     director, principal, manager, member, attorney, accountant, agent,
     employee, consultant, financial advisor or other authorized representative
     of such Person.
 25. "SEC" shall mean the U.S. Securities and Exchange Commission.
 26. "Subsidiary" shall mean, with respect to any Person (the "parent"), at any
     date, any corporation, limited liability company, partnership, association
     or other entity the accounts of which would be consolidated with those of
     the parent in the parent's consolidated financial statements if such
     financial statements were prepared in accordance with GAAP as of such date,
     as well as any other corporation, limited liability company, partnership,
     association or other entity of which securities or other ownership
     interests representing more than 50% of the equity securities or more than
     50% of the voting securities or, in the case of a partnership, more than
     50% of the general partnership interests are, as of such date, owned,
     controlled or held, directly or indirectly, by one or more of the parent
     and its Subsidiaries.
 27. "Subsisting Contract" shall mean any contract, agreement, subcontract,
     commitment, lease, understanding, mortgage, indenture, instrument, note,
     option, warranty, purchase order, license, sublicense, franchise, insurance
     policy, benefit plan or legally binding commitment, undertaking or
     restriction of any kind or nature to which the Company is a party or by
     which the Company is bound, or to which any of the Assets are subject,
     including, without limitation, Third Party Licenses, telecommunications
     service agreements, contracts with local exchange carriers, agency
     contracts, distributor contracts, customer contracts, vendor contracts and
     billing contracts.
 28. "Tangible Property" shall mean the Owned Tangible Property and the Leased
     Tangible Property, but excluding the Tangible Property identified on
     Schedule 1.28.
 29. "Tangible Property Leases" shall mean any Subsisting Contract granting a
     right to use Leased Tangible Property.
 30. "Taxes" shall mean any federal, state, local, or foreign income, gross
     receipts, license, payroll, wage, employment, excise, utility,
     communications, production, occupancy, severance, stamp, occupation,
     premium, windfall profits, environmental, customs duties, capital stock,
     capital levy, franchise, profits, withholding, social security (or
     similar), unemployment, disability, real property, personal property,
     sales, use, transfer, registration, value added, alternative or add-on
     minimum, estimated, or other tax of any kind whatsoever, including, without
     limitation, penalties, additions to tax, and interest attributable thereto
     (together with any interest on any such interest, penalties and additions
     to tax), and any liability for any of the above-listed amounts on behalf of
     any person through operation of law or as a result of any contractual
     agreement.
 31. "Tax Authority" shall mean the Internal Revenue Service (the "IRS") and any
     other domestic or foreign authority responsible for the administration of
     any Taxes.
 32. "Tax Returns" shall mean all original and amended federal, state, local and
     foreign tax returns, declarations, statements, reports, schedules, forms
     and information returns relating to Taxes.
 33. "Third Party License" shall mean the grant to the Company by any Person of
     any right to use any Intellectual Property, Proprietary Information or
     other intangible personal property.

ARTICLE II

PURCHASE AND SALE OF SHARES; PURCHASE PRICE



Purchase and Sale of the Shares. Upon the terms and subject to the conditions of
this Agreement, at the Closing (as defined below), Seller shall sell, transfer
and assign to Acquisition Sub the Shares and, concurrently therewith, shall
instruct Laurus to cause one or more certificates representing the Shares, duly
endorsed or accompanied by one or more stock powers duly endorsed in blank, to
be issued in the name of, and delivered to, Acquisition Sub, in consideration of
the payment of the Purchase Price as provided in Section 2.02 hereof. Purchase
Price. Upon the terms and subject to the conditions of this Agreement, at the
Closing, Acquisition Sub shall purchase, acquire and accept the Shares from
Seller and, in full payment therefor, concurrently therewith, Cyber Digital or
Acquisition Sub shall either (a) issue the New Note in favor of Laurus, pursuant
to which, among other things, an outstanding principal amount of $500,000 (such
amount, the "Purchase Price") shall be payable, which shall be effected and
evidenced as set forth herein, or (b) pay to Laurus an amount in cash equal to
the Purchase Price, in either case, in full satisfaction and discharge of such
outstanding amount equal to the Purchase Price which, immediately prior to the
Closing, was payable by Seller to Laurus pursuant to the Existing Notes.

ARTICLE III

CLOSING AND PAYMENT OBLIGATION; TERMINATION

 1. 

Closing. The consummation of the purchase and sale transactions contemplated by
this Agreement (the "Closing") shall be held at the offices of Pryor Cashman
Sherman & Flynn LLP, 410 Park Avenue, New York, New York 10022 (or such other
place as the parties hereto may designate) on a date to be specified by
Purchaser and Seller, which date shall be no later than the fifth business day
following the satisfaction or waiver of each condition to Closing set forth in
Article VII (other than conditions that by their nature are to be satisfied at
the Closing, but subject to the satisfaction or waiver of such conditions),
unless another time or date, or both, are agreed to in writing by the parties
hereto. Notwithstanding anything contained in this Section 3.01 to the contrary,
in no event shall the date of the Closing be extended beyond the Outside Date.
The date of the Closing is sometimes herein referred to as the "Closing Date".
Deliveries by Seller. On the Closing Date, Seller shall deliver (or shall caused
to be delivered on its behalf) to Purchaser the following agreements and
documents:
 a. [Reserved];
 b. the NRTC Agreement, duly executed by Seller;
 c. (i) a certificate of good standing for the Company, dated as of the Closing
    Date or the most recent date practicable prior thereto, issued by the
    Secretary of State of the State of Delaware; (ii) a certificate of good
    standing for the Company, dated as of the Closing Date or the most recent
    date practicable prior thereto, issued by the Secretary of State of each of
    New York, New Jersey and Pennsylvania; and (iii) a copy of the certificate
    of incorporation of the Company, including all amendments thereto, certified
    as of the Closing Date or the most recent date practicable prior thereto by
    the Secretary of State of the State of Delaware;
 d. a certificate of an authorized officer of Laurus, certifying that Laurus
    consents to and approves of the sale of the Shares and the other
    transactions contemplated by this Agreement;
 e. evidence that each of the Existing Notes and each Existing Note Document has
    been duly terminated, canceled, amended and/or otherwise modified, such that
    neither the Company nor Purchaser shall have any liabilities or obligations
    thereunder from and after the Closing;
 f. the Landlord Consent, duly executed and delivered by the Landlord;
 g. evidence that each director of the Company in office immediately prior to
    the Closing has tendered to the Company his or her resignation as a
    director, effective as of the Closing;
 h. a certificate of an authorized officer of Seller, certifying the
    completeness and accuracy, in all material respects, of all of the
    representations and warranties made by Seller in this Agreement, as though
    made on and as of the Closing Date; and
 i. such other documents and instruments as in the opinion of counsel for
    Purchaser may be reasonably required to effectuate the terms of this
    Agreement and to comply with the terms hereof.

 1. Deliveries by Purchaser. On the Closing Date, Purchaser shall deliver (or
    shall caused to be delivered on its behalf) to Seller the following
    agreements and documents:

 a. [Reserved];
 b. evidence of Cyber Digitals and Acquisition Sub's due execution and delivery
    to Laurus of the New Note and the New Note Documents;
 c. the NRTC Agreement, duly executed by Cyber Digital and CYBD Acquisition,
    Inc., a wholly-owned subsidiary of Cyber Digital;
 d. a certificate of an authorized officer of Cyber Digital, certifying that
    Purchaser has made and/or obtained all of the Regulatory Approvals;
 e. a certificate of an authorized officer of Cyber Digital, certifying the
    completeness and accuracy, in all material respects, of all of the
    representations and warranties made by each of Cyber Digital and Acquisition
    Sub in this Agreement, as though made on and as of the Closing Date;
 f. evidence reasonably satisfactory to Seller that Laurus has applied an amount
    equal to the Purchase Price to the payment of outstanding principal of or
    accrued interest on the Existing Notes; and
 g. such other documents and instruments as in the opinion of counsel for Seller
    may be reasonably required to effectuate the terms of this Agreement and to
    comply with the terms hereof.

    Further Assurances
    . After the Closing, at the request of Purchaser and without further
    conditions or consideration, Seller shall execute and deliver from time to
    time such other instruments of conveyance and transfer and take such other
    actions as Purchaser may reasonably request in order to more effectively
    consummate the transactions contemplated hereby and to vest in Acquisition
    Sub all right, title and interest in and to the Shares.
 1. Termination. This Agreement may be terminated and the transactions
    contemplated hereby may be abandoned any time prior to the Closing as
    follows:

 a. at the election of either Purchaser or Seller at any time after March 2,
    2007 (the "Outside Date"), if the Closing shall not have then occurred by
    the close of business on such date, provided that neither Purchaser nor
    Seller shall be entitled to terminate this Agreement on or after the Outside
    Date if the principal reason the transactions contemplated hereby shall not
    have been consummated by such time is the willful and material breach by
    such party (or in the case of Purchaser, by Cyber Digital or Acquisition
    Sub) of any of its or their obligations under this Agreement;
 b. by mutual written consent of Purchaser and Seller;
 c. by either Purchaser or Seller, if there shall be in effect any applicable
    law or any final nonappealable order of a Governmental Authority of
    competent jurisdiction, in each case restraining, enjoining or otherwise
    prohibiting the consummation of the transactions contemplated hereby; it
    being agreed that the parties hereto shall promptly appeal any adverse
    determination which is not nonappealable (and pursue such appeal with
    reasonable diligence);
 d. by Purchaser, if (i) Purchaser is not then in material breach of any of its
    representations, warranties, covenants or agreements contained in this
    Agreement, and (ii) any of the conditions set forth in Section 7.01 is
    incapable of fulfillment, or if the breach giving rise to the failure of any
    such conditions to be satisfied is capable of being cured, such breach shall
    not have been cured within thirty (30) days following receipt by Seller of
    written notice of such breach from Purchaser; or
 e. by Seller, if (x) Seller is not then in material breach of any of its
    representations, warranties, covenants or agreements contained in this
    Agreement, and (y) any of the conditions set forth in Section 7.02 is
    incapable of fulfillment, or if the breach giving rise to the failure of any
    such conditions to be satisfied is capable of being cured, such breach shall
    not have been cured within thirty (30) days following receipt by Purchaser
    of written notice of such breach from Seller.

 1. Procedure Upon Termination. In the event of termination of this Agreement by
    Purchaser or Seller, or both, pursuant to the foregoing Section 3.05,
    written notice thereof shall forthwith be given to the other party, and this
    Agreement shall terminate, and the transactions contemplated hereby shall be
    abandoned, without further action by Purchaser or Seller.
 2. Effect of Termination. In the event that this Agreement is validly
    terminated in accordance with Sections 3.05 and 3.06, then each of the
    parties hereto shall be relieved of their duties and obligations arising
    under this Agreement after the date of such termination and such termination
    shall be without liability to any of Purchaser or Seller; provided, that no
    such termination shall relieve any party hereto from liability for any
    breach of this Agreement; provided, further, that (a) the obligations of the
    parties set forth in Section 4.07(a) hereof shall survive any such
    termination and shall be enforceable hereunder, and (b) no termination shall
    impair the right of any party to compel specific performance by any other
    party of its obligations hereunder.

ARTICLE IV

ADDITIONAL AGREEMENTS; COVENANTS



Agreement Not to Compete, Not to Solicit and to Maintain Confidentiality.
 a. For good and valuable consideration, including without limitation the
    portion of the Purchase Price allocated in respect of these covenants,
    Seller agrees that for a period commencing on the date of this Agreement and
    ending three (3) years from the Closing Date (the "Non-Compete Term"),
    Seller shall not, and shall use its best efforts to ensure that any agents,
    representatives and any other Persons acting on its behalf (Seller and such
    agents, representatives, and other Persons being collectively referred to as
    the "Restricted Persons") do not, directly or indirectly, for the benefit of
    any Restricted Person or any of their respective Affiliates:

 i.  induce, persuade, or attempt to induce or persuade any customer of the
     Business to divert any of its business away from the Business, or otherwise
     terminate its relationship with the Business; or
 ii. hire, retain or attempt to hire or retain any employee or independent
     contractor of the Business, or solicit, attempt to solicit, participate in
     the solicitation of, or otherwise advise or encourage any employee,
     independent contractor, agent, consultant or representative of the Business
     to terminate his or her relationship with the Business, in each case, other
     than with respect to the Covered Employees (as defined herein).

 a. Subject to Section 4.04 hereof, Seller acknowledges it has knowledge of
    certain technical, commercial and marketing information, data and material
    regarding the Company and the Business including, without limitation, lists
    of customers, trade secrets and other Proprietary Information of the
    Company, which Seller has historically treated as confidential and
    proprietary (the "Confidential Information"). Seller agrees that a
    substantial portion of the Purchase Price is being paid for such
    Confidential Information and that it represents a substantial investment
    having great economic and commercial value to Purchaser, and constitutes a
    substantial part of the value to Purchaser of the Business. Seller
    acknowledges that Purchaser would be irreparably damaged if Seller did not
    afford such Confidential Information at least the same level of
    confidentiality as Seller afforded such Confidential Information prior to
    the date hereof, in the ordinary course of business (i.e., if any of the
    Confidential Information was disclosed to, or used or exploited on behalf
    of, any Person other than Purchaser, the Company or any of their respective
    Affiliates). Accordingly, Seller covenants and agrees that Seller shall not,
    and shall use its best efforts to ensure that each other Restricted Person
    does not, without the prior written consent of Purchaser, disclose, use or
    exploit any such Confidential Information, for the benefit of any of such
    Restricted Persons or of any third party, except that Seller may disclose,
    use or exploit a particular item of Confidential Information if and to the
    extent (but only if and to the extent) that such item:

 i.   is or becomes publicly known or generally known in the industry through no
      act of any Restricted Person or otherwise in violation of this Section
      4.01;
 ii.  is required to be disclosed to or by order of a Governmental Authority or
      a court of law or otherwise as required by applicable law; provided, that
      prior to any such disclosure, notice of such requirement of disclosure is
      provided to Purchaser and Purchaser is afforded the reasonable opportunity
      to object to such disclosure;
 iii. is disclosed to Seller by a third party, provided that such disclosure is
      not prohibited by any legal, contractual, fiduciary or other
      confidentiality obligation owed to Purchaser; or
 iv.  is required to be disclosed to the parties' attorneys, accountants or
      other agents or employees in connection with the transactions contemplated
      by this Agreement.

Tax Matters
.

    Tax Returns
    . Seller shall duly prepare, or cause to be prepared, and file, or cause to
    be filed at its own expense, on a timely basis all Tax Returns with respect
    to the Company, to the extent relating to income taxes, for any taxable
    periods ending on or before the Closing Date, as set forth on
    Schedule 4.02(a)
    . Such Tax Returns shall be filed on a basis consistent with the past
    practice of the Company. Purchaser shall duly prepare, or cause to be
    prepared, and file at its own expense, or cause to be filed, all Tax Returns
    with respect to the Company for any taxable periods ending after the Closing
    Date. Unless Seller's written consent is first obtained or unless required
    by applicable law, Purchaser shall not take any action which would in any
    way alter the balance of Taxes owing or Tax refunds or credits obtainable
    with respect to any period ending on or before the Closing Date.
    Cooperation on Tax Matters
    . Purchaser and Seller shall cooperate fully, as and to the extent
    reasonably requested by the other party, in connection with the filing of
    Tax Returns pursuant to this Section 4.02 (including amended Tax Returns for
    any tax period prior to the Closing Date (or portions thereof) that Seller
    may reasonably request Purchaser to file) and any Audit. Such cooperation
    shall include the retention and (upon the other party's request) the
    provision of records and information which are reasonably relevant to such
    Audit. Neither Purchaser nor Seller shall dispose of any records relating to
    Taxes paid or payable by the Company and which are attributable to
    Pre-Closing Tax Periods prior to the later of the expiration of the
    applicable limitations period on assessment with respect to any such Taxes,
    the sixth anniversary of the Closing Date or the final resolution of all
    litigation initiated prior to the sixth anniversary of the Closing Date
    relating to any such Taxes.
 a. Seller shall be responsible for all income taxes of the Company for all
    taxable periods or portions thereof ending on or before the Closing Date. In
    the case of any taxable period that includes but does not end on the Closing
    Date, the amount of any such Taxes based on or measured by income or
    receipts shall be allocated between the portions of such taxable period
    before and after the Closing Date based on an interim closing of the books
    method, and the amount of any other such Taxes shall be allocated between
    the portions of such taxable period that are before and after the Closing
    Date proportionately based on the number of days in each such portion.

 2. Referral of Business. Purchaser agrees that if it is solicited by its
    customers or by a potential customer for Voice over Internet Protocol
    services, and Purchaser is not providing such services at the time of such
    solicitation, then Purchaser will refer such customer to Seller. If Seller
    receives an inquiry from a potential customer who is seeking traditional
    wireline telephony services in any jurisdiction in which Purchaser is then
    operating, and Seller is not currently selling wireline services in such
    jurisdiction, Seller agrees that the potential customer will be instructed
    to contact Cyber Digital for such services. In either case, the party that
    makes such customer referral will be paid a referral fee of $50 per line by
    the other party for any customer line that is actually and successfully
    provisioned and billed by such other party.
 3. Reserved.
    Reserved
    .
    Conduct of the Business Pending Closing
    . From and after the date hereof until the Closing, except (x) as required
    by applicable law, (y)
    as otherwise expressly contemplated by this Agreement, or (z) with the prior
    written consent of Purchaser:

 a. the Company shall, and Seller shall cause the Company to, conduct the
    Business only in the ordinary and usual course consistent with past
    practices;
 b. the Company shall, and Seller shall cause the Company to, use commercially
    reasonable efforts to (A) preserve the present business operations,
    organization and goodwill of the Company and its Subsidiaries, and (B)
    preserve the present relationships with customers, suppliers, licensors and
    licensees of the Company and its Subsidiaries; and
 c. the Company shall not, and Seller shall not permit the Company to:

 i.     pay, discharge or satisfy any claims, liabilities or obligations
        (absolute, accrued, contingent or otherwise), other than the payment,
        discharge or satisfaction in the ordinary and usual course of business
        and consistent with past practice of liabilities and obligations
        incurred in the ordinary and usual course of business and consistent
        with past practice;
 ii.    borrow any amount or incur or become subject to any other liabilities
        (absolute or contingent), other than trade payables in the ordinary
        course of business;
 iii.   declare or made any payment or distribution of cash or other property to
        Seller or purchase or redeem, or make any agreements to purchase or
        redeem, any of its equity securities;
 iv.    issue, deliver, sell, pledge or encumber, or authorize, propose or agree
        to the issuance, delivery, sale, pledge or encumbrance of, any shares of
        capital stock or bonds or any other security (or any right to acquire
        such capital stock or other security, including options) of the Company
        or any of its Subsidiaries, or any right, options or warrants with
        respect thereto;
 v.     effect any recapitalization, reclassification or like change in the
        capitalization of the Company or any of its Subsidiaries, or declare or
        pay dividends on, or make other distributions in respect of, any of its
        capital stock, or issue or authorize the issuance of any other
        securities in respect of, in lieu of or in substitution for shares of
        its capital stock, or repurchase, redeem or otherwise acquire, or modify
        or amend, any shares of capital stock of the Company or any of its
        Subsidiaries or any other securities thereof or any rights, warrants or
        options to acquire any such shares or other securities;
 vi.    cancel any debts owing to the Company or waive any claims or rights,
        except in the ordinary course of business;
 vii.   sell, transfer, or otherwise dispose of, any of the Assets;
 viii.  dispose of, fail to take reasonable steps to protect, or permit to
        lapse, any rights for the use of, any Intellectual Property, or dispose
        of, fail to take reasonable steps to protect, or disclose to any Person
        any Proprietary Information or Confidential Information;
 ix.    make any change in any its methods of accounting or accounting
        practices;
 x.     write off as uncollectible any notes or accounts receivable, other than
        in the ordinary course of business consistent with past practice;
 xi.    make any capital expenditures or capital expenditure commitments;
 xii.   enter into any transaction or series of related transactions providing
        for payments in excess of $25,000 in the aggregate, whether or not in
        the ordinary course of business;
 xiii.  make any material change in the manner in which products or services are
        developed or marketed;
 xiv.   loan or advance any amount to, or make any payments to or receive any
        payments from, or sell, transfer or lease any of its assets to, any
        Affiliate, except in the ordinary course of business consistent with
        past practice;
 xv.    discharge or satisfy any Encumbrance or pay any obligation or liability
        (absolute or contingent), other than current liabilities paid in the
        ordinary course of business consistent with past practices;
 xvi.   make any change in the cash management or working capital management of
        the Company and its Subsidiaries other than in the ordinary course of
        business;
 xvii.  (A) terminate, cancel or request any material change in, or agree to any
        material change in, any Subsisting Contract, or (B) enter into any
        contract which would constitute a Subsisting Contract as defined herein,
        other than in the ordinary course of business consistent with past
        practices;
 xviii. adopt, agree to adopt, or make any announcement regarding the adoption
        of (i) any new pension, retirement or other employee benefit plan,
        program or policy or (ii) any amendment to any existing plan, policy or
        program;
 xix.   increase the compensation, bonuses or benefits of any employee, officer,
        director, or consultant of the Company or any of its Subsidiaries, other
        than annual increases in the ordinary course of business consistent with
        past practices at the regularly scheduled times;
 xx.    amend or modify any of the organizational documents of the Company;
 xxi.   make any material election with respect to Taxes or make any change in
        any such election;
 xxii.  change its methods of accounting in effect at November 30, 2005, except
        as required by changes in GAAP as agreed to by the Company's independent
        public accountants or as may be required by applicable law;
 xxiii. make any charitable contributions or pledges;
 xxiv.  settle any pending Legal Proceeding to which the Company or any of its
        Subsidiaries is a party, except as otherwise listed on Schedule
        4.06(c)(xxiv); or
 xxv.   suffer, authorize, agree or commit to take any of the actions set forth
        in this subparagraph (c).

 2. Publicity.

 a. Neither Purchaser, Seller nor the Company, nor any of their respective
    Subsidiaries, Affiliates or Representatives, shall issue any press release
    or public announcement concerning this Agreement or the transactions
    contemplated hereby without obtaining the prior written approval of each of
    the other parties hereto, unless, in the reasonable and good faith judgment
    of Purchaser or Seller, as the case may be, upon the advice of counsel,
    disclosure is otherwise required by applicable law or by the applicable
    rules of any stock exchange on which either Cyber Digital or Seller lists
    securities; provided, that, to the extent required by applicable law, the
    party intending to make such release shall use its commercially reasonable
    efforts consistent with applicable law to consult with the other party with
    respect to the content thereof. The parties hereto agree that the initial
    press release to be issued in connection with the transactions contemplated
    hereby shall be in a form mutually agreed by them.
 b. In addition, Purchaser and Seller shall cooperate with each other in
    preparing and making one or more internal announcements to the employees of
    the Company designed to provide information to such employees with respect
    to, among other things, transition issues, in order to promote a smooth
    transition.

    Negotiations
    . From and after the date hereof and until the earlier to occur of the
    Closing or the termination of this Agreement pursuant to the terms hereof,
    Seller shall not, and shall not permit or cause any of its Subsidiaries, the
    officers and directors of Seller, or any Persons controlled by Seller or any
    of its Subsidiaries, or any of their respective Representatives, to,
    directly or indirectly, encourage, solicit, engage in discussions or
    negotiations with, or provide any information to, any Person or group (other
    than Purchaser or any of Purchaser's Representatives) concerning any merger
    involving the Company, sale of all or any portion(s) of the consolidated
    assets of the Company, sale of the shares of capital stock of the Company or
    any of its Subsidiaries or any other transaction similar to the transactions
    contemplated hereby. Seller shall promptly communicate to Purchaser any
    inquiries or communications concerning any such transaction which Seller or
    its Subsidiaries may receive.
 2. Notification of Developments. Seller shall give reasonably prompt notice to
    Purchaser, and Purchaser shall give reasonably prompt notice to Seller, of
    the occurrence or non-occurrence of any event, the occurrence or
    non-occurrence of which, as the case may be, would cause or be reasonably
    expected to cause any condition set forth in Article VII not to be satisfied
    from the date hereof to the Closing; provided, however, that the delivery of
    any notice pursuant to this Section 4.09 shall not limit or otherwise affect
    the remedies available hereunder to a party receiving such notice or the
    representations and warranties of the parties contained herein, or the
    conditions to the obligations of the parties hereto.
 3. Access to Information; Cooperation; Financial Statements.

 a. During the period commencing on the date hereof and ending on the earlier of
    (i) the Closing Date and (ii) the date on which this Agreement is terminated
    pursuant to the terms hereof, upon reasonable prior notice to Seller or the
    Company, Purchaser shall be entitled, through its Representatives, to
    reasonable access (subject to restrictions imposed by requirements of
    applicable Law) during normal business hours to the properties, businesses
    and operations of the Company and its Subsidiaries and such examination of
    the books and records of the Company and its Subsidiaries (including,
    without limitation, tax returns, work papers, financial operating data,
    monthly financial statements and other documents and information relating to
    the Company and its Subsidiaries) as it reasonably requests and, if the
    Company or Seller so requests, Purchaser or its Representatives shall be
    accompanied by a Representative of the Company or Seller. In addition, the
    Company shall, and shall cause its Representatives to, permit Purchaser's
    senior officers to meet, upon reasonable notice and during normal business
    hours, with the chief financial officer and other officers of the Company
    responsible for the Company's financial statements and internal controls to
    discuss such matters as Purchaser may deem necessary or appropriate, among
    other things, in order to enable Purchaser, following the Closing, to
    satisfy its obligations under applicable law. Notwithstanding anything
    herein to the contrary, (i) no investigation or receipt of information
    pursuant to this Section 4.10(a) shall qualify any representation or
    warranty of Seller or the conditions to the obligations of Purchaser, (ii)
    no such investigation or examination pursuant to this Section 4.10(a) shall
    be permitted to the extent that it would require Seller or the Company or
    any of their Subsidiaries to provide any information or access that Seller
    or the Company reasonably believes could violate any applicable law, or
    conflict with any confidentiality obligations to which Seller, the Company
    or any of their Subsidiaries is bound or cause the forfeiture of any
    attorney-client privilege and (iii) prior to the Closing, without the prior
    written consent of a Representative of Seller or the Company (who shall be
    identified in writing to Purchaser as the Representative contemplated by
    this provision), (x) Purchaser shall not contact any suppliers to, or
    customers of, the Company or any of its Subsidiaries in respect of this
    Agreement or the transactions contemplated hereby, and (y) Purchaser shall
    have no right to perform invasive or subsurface investigations of the
    properties or facilities of the Company or any of its Subsidiaries.
 b. Without limiting the generality of the foregoing, (i) Seller shall prepare
    and deliver to Purchaser, as promptly as practicable, unaudited financial
    statements of the Company for the year ended November 30, 2006, prepared by
    Seller consistent with its usual and historical practice, and (ii) Seller
    shall use its commercially reasonable efforts to cooperate with Purchaser
    and to provide such assistance as Purchaser may reasonably request to enable
    Purchaser, from and after the Closing, to prepare such financial statements
    for Purchaser and its Subsidiaries (including the Company, following the
    Closing) as may be required by applicable law or by the applicable rules of
    any stock exchange on which Cyber Digital lists securities.

 2. Reserved.
    Regulatory Approvals
    .

 a. Purchaser shall make or cause to be made all applications, notifications
    and/or filings required of it in connection with the Regulatory Approvals as
    promptly as practicable and, in any event, within five (5) business days
    after the date of this Agreement, and Seller shall cooperate with Purchaser
    as may be necessary in connection with each such application, notification
    and/or filing, including by furnishing to Purchaser any information in the
    possession of Seller or the Company, as the case may be, required for any
    such application and/or filing.
 b. Each of Purchaser and Seller, as the case may be, shall use commercially
    reasonable efforts to resolve such objections, if any, as may be asserted by
    any Governmental Authority with respect to the transactions contemplated by
    this Agreement in connection with the Regulatory Approvals. In connection
    therewith, if any Legal Proceeding is instituted (or threatened to be
    instituted) challenging any transaction contemplated by this Agreement in
    connection with the Regulatory Approvals, each of Purchaser and Seller shall
    cooperate and use commercially reasonable efforts to contest and resist any
    such Legal Proceeding, and to have vacated, lifted, reversed, or overturned
    any order, whether temporary, preliminary or permanent, that is in effect
    and that prohibits, prevents, or restricts consummation of the transactions
    contemplated by this Agreement. In connection with the foregoing, each of
    Purchaser and Seller shall use commercially reasonable efforts to take
    promptly any and all steps necessary to avoid or eliminate each and every
    impediment arising in connection with the Regulatory Approvals that may be
    asserted by any Governmental Authority, so as to enable the parties to close
    the transactions contemplated by this Agreement as expeditiously as
    possible.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF SELLER

Simultaneously with the execution and delivery of this Agreement, Seller shall
deliver to Purchaser a disclosure schedule with numbered sections corresponding
to the relevant sections of this Agreement (the "Schedules"). Except as
otherwise set forth in the Schedules, Seller represents and warrants to
Purchaser as follows:

 1. Organization. The Company is duly organized, validly existing and in good
    standing under the laws of the State of Delaware. The Company has no
    Subsidiaries. The Company has all requisite power and authority to enable it
    to own, lease or otherwise hold its properties and assets and to carry on
    its business as presently conducted. The Company is duly qualified and in
    good standing to do business in each jurisdiction in which the nature of its
    business or the ownership, leasing or holding of its properties makes such
    qualification necessary, except where the absence of such qualifications,
    individually or in the aggregate, would not have, and would not reasonably
    be expected to have, a Material Adverse Effect. The Company maintains a
    company minute book (and other similar records of organizational or
    management proceedings), copies of each of which have previously been
    provided to Purchaser.
 2. Shares and Related Matters; No Investments.

 a. Seller owns in the aggregate 100% of the issued and outstanding shares of
    the Common Stock, which constitute 100% of the issued and outstanding shares
    of the capital stock of the Company. As of the Closing (but immediately
    prior to the execution of the New Note Documents), the Shares will be
    validly issued, fully paid and non-assessable, will be free and clear of all
    Encumbrances (other than any Encumbrances created by the Existing Note
    Documents), and will not be subject to any pre-emptive rights or other
    similar rights of shareholders of the Company. There are no shares of
    preferred stock of the Company outstanding.
 b. The Company has no outstanding instruments convertible into or exchangeable
    for any capital stock in the Company or containing any profit participation
    features, nor does it have outstanding any rights or options to subscribe
    for or purchase any instruments convertible into or exchangeable for any
    capital stock in the Company. The Company is not subject to any obligation
    (contingent or otherwise) to repurchase or otherwise acquire or retire any
    capital stock or any warrants, options or other rights to acquire any
    capital stock in the Company.
 c. There are no preemptive rights or rights of refusal with respect to the sale
    of the Shares hereunder. Assuming the truth and accuracy of the
    representations and warranties contained in Section 6.08, the offer, sale
    and issuance of the Shares as contemplated by this Agreement are exempt from
    the registration requirements of the Securities Act and any applicable U.S.
    state securities laws, and neither Seller nor any authorized agent acting on
    its behalf has taken or will take any action hereafter that would cause the
    loss of such exemptions.
 d. The Company does not own or hold any Investment in any Person.

 1. Authorization. Seller has all requisite power and authority to enter into
    this Agreement and the other agreements, instruments, documents and
    certificates (collectively, the "Related Documents") to be executed and
    delivered by Seller in connection with the transactions contemplated hereby
    and thereby, and to consummate the transactions contemplated hereby and
    thereby. All corporate acts and other proceedings required to be taken by
    Seller or the Company to authorize the execution, delivery and performance
    of this Agreement and the Related Documents to which it is a party, and the
    consummation of the transactions contemplated hereby and thereby, have been
    duly and properly taken.
 2. Valid and Binding. This Agreement constitutes (and, when executed and
    delivered at Closing, each Related Document will constitute) a valid and
    binding obligation of Seller, enforceable against Seller in accordance with
    its terms, except that (a) such enforcement may be limited by or subject to
    any bankruptcy, insolvency, reorganization, moratorium or similar laws now
    or hereafter in effect relating to or limiting creditors' rights generally
    and (b) the remedy of specific performance and injunctive and other forms of
    equitable relief are subject to certain equitable defenses and to the
    discretion of the court before which any proceeding therefor may be brought.
    Consents and Approvals of Governmental Authorities
    . No consent, approval or authorization of, or declaration, filing or
    registration with, any Governmental Authority is required to be obtained by
    Seller in connection with the execution, delivery and performance of this
    Agreement or the consummation of the transactions contemplated hereby,
    except for (a) informational filings with the SEC and as may be required
    under state securities or "blue sky" laws and (b) the Regulatory Approvals.
 3. No Violation. Except as set forth on Schedule 5.06, the execution, delivery
    and performance of this Agreement and each Related Document by Seller, and
    the consummation of the transactions contemplated hereby and thereby, and
    the compliance by Seller with the terms hereof and thereof, does not and
    will not contravene, conflict with, or result in any violation of or default
    under (with or without notice or lapse of time, or both), or give rise to a
    right of termination, cancellation, modification or acceleration of any
    obligation or loss of any benefit under, result in the creation or
    imposition of any Encumbrance of any kind upon any of the Assets or
    properties of Seller under, or impair any of the Company's rights or alter
    the rights or obligations of any third party under, any provision of: (a)
    any Subsisting Contract; (b) the Certificate of Incorporation or By-laws of
    Seller; or (c) any judgment, order, decree, statute, law, ordinance, rule or
    regulation applicable to any of the Assets or properties of Seller. Schedule
    5.06 hereto sets forth all necessary notices, consents, waivers and
    approvals of parties or third-party beneficiaries to any Subsisting
    Contracts as are required thereunder in connection with the execution,
    delivery and performance by Seller of this Agreement and the Related
    Document and the consummation of the transactions contemplated hereby and
    thereby, or for any such Subsisting Contract to remain in full force and
    effect without limitation, modification or alteration after the execution,
    delivery and performance of this Agreement and the Related Document and the
    consummation of the transactions contemplated hereby and thereby, so as to
    preserve all rights of, and benefits to, the Company under such Subsisting
    Contracts. Following the Closing Date, the Company will be permitted to
    exercise all of its rights under the Subsisting Contracts without the
    payment of any additional amounts or consideration other than any ongoing
    obligations, fees, royalties or payments which the Company would otherwise
    be required to satisfy, perform or pay pursuant to the terms of such
    Subsisting Contracts had the transactions contemplated by this Agreement not
    occurred.
    Financial Statements
    .

 a. Seller has furnished or made available to Purchaser copies of the interim
    unaudited financial statements of the Company (the "Unaudited Financial
    Statements") for the nine months ending August 31, 2006 (the "Interim
    Financial Statement Date") and the audited consolidated financial statements
    of Seller (the "Audited Financial Statements" and, together with the
    Unaudited Financial Statements, the "Financial Statements") for the fiscal
    years ended November 30, 2005 and November 30, 2004. The Financial
    Statements have been prepared by the Company or Seller on the basis of the
    books and records maintained in the ordinary course of business in a manner
    consistently used and applied throughout the periods involved. The Financial
    Statements fairly present the financial condition and operating results of
    the Company as of the dates, and for the periods, indicated therein, subject
    in the case of the Unaudited Financial Statements to normal year-end audit
    adjustments. Except as disclosed in the Financial Statements, the Company is
    not a guarantor or indemnitor of any indebtedness of any other Person, firm
    or corporation. The Company maintains and will continue to maintain a
    standard system of accounting established and administered in accordance
    with GAAP applied on a consistent basis during the periods involved.
 b. The Company has no liabilities except for (i) liabilities reflected in the
    Financial Statements and (ii) liabilities which have arisen after the
    Financial Statement Date in the ordinary course of business of the Company.

 1. Interim Operations. Except as set forth on Schedule 5.08, since the Interim
    Financial Statement Date:

 a. the Business has been conducted by the Company only in the ordinary and
    usual course consistent with past practices;
 b. there has not occurred any change, event or circumstance that has had, or
    could reasonably be expected to have, a Material Adverse Effect;
 c. the Company has not:

 i.     paid, discharged or satisfied any claims, liabilities or obligations
        (absolute, accrued, contingent or otherwise), other than the payment,
        discharge or satisfaction in the ordinary and usual course of business
        and consistent with past practice of liabilities and obligations
        incurred in the ordinary and usual course of business and consistent
        with past practice;
 ii.    borrowed any amount or incurred or become subject to any other
        liabilities (absolute or contingent), other than trade payables in the
        ordinary course of business, except as set forth on Schedule
        5.08(c)(ii);
 iii.   declared or made any payment or distribution of cash or other property
        to Seller or purchased or redeemed, or made any agreements to purchase
        or redeem, any of its equity securities;
 iv.    issued, delivered, sold, pledged or encumbered, or authorized, proposed
        or agreed to the issuance, delivery, sale, pledge or encumbrance of, any
        shares of capital stock or bonds or any other security (or any right to
        acquire such capital stock or other security, including options) of the
        Company or any of its Subsidiaries, or any right, options or warrants
        with respect thereto;
 v.     effected any recapitalization, reclassification or like change in the
        capitalization of the Company or any of its Subsidiaries, or declared or
        paid dividends on, or made other distributions in respect of, any of its
        capital stock, or issued or authorized the issuance of any other
        securities in respect of, in lieu of or in substitution for shares of
        its capital stock, or repurchased, redeemed or otherwise acquired, or
        modified or amended, any shares of capital stock of the Company or any
        of its Subsidiaries or any other securities thereof or any rights,
        warrants or options to acquire any such shares or other securities;
 vi.    canceled any debts owing to the Company or waived any claims or rights;
 vii.   sold, transferred, or otherwise disposed of, any of the Assets;
 viii.  disposed of, failed to take reasonable steps to protect, or permitted to
        lapse, any rights for the use of, any Intellectual Property, or disposed
        of, failed to take reasonable steps to protect, or disclosed to any
        Person any Proprietary Information or Confidential Information;
 ix.    made any change in any its methods of accounting or accounting
        practices;
 x.     written off as uncollectible any notes or accounts receivable, other
        than in the ordinary course of business consistent with past practice;
 xi.    made any capital expenditures or capital expenditure commitments in
        excess of $10,000 individually or $25,000 in the aggregate, except as
        set forth on Schedule 5.08(c)(xi);
 xii.   entered into any transaction or series of related transactions providing
        for payments by or to the Company in excess of $25,000 in the aggregate,
        whether or not in the ordinary course of business;
 xiii.  made any change in the manner in which products or services have been
        developed or marketed;
 xiv.   had any labor dispute or received notice of any grievance with respect
        thereto;
 xv.    loaned or advanced any amount to, or made any payments to or received
        any payments from, or sold, transferred or leased any of its assets to,
        any Affiliate, except in the ordinary course of business;
 xvi.   discharged or satisfied any Encumbrance or paid any obligation or
        liability (absolute or contingent), other than current liabilities paid
        in the ordinary course of business consistent with past practices;
 xvii.  made any change in the cash management or working capital management of
        the Company other than in the ordinary course of business;
 xviii. (A) terminated, canceled or requested any material change in, or agreed
        to any material change in, any Subsisting Contract, or (B) entered into
        any contract which would constitute a Subsisting Contract as defined
        herein, other than in the ordinary course of business consistent with
        past practices, in either case, other than as set forth on Schedule
        5.08(c)(xviii);
 xix.   adopted, agreed to adopt, or made any announcement regarding the
        adoption of (A) any new pension, retirement or other employee benefit
        plan, program or policy or (B) any amendment to any existing plan,
        policy or program;
 xx.    increased the compensation, bonuses or benefits of any employee,
        officer, director, or consultant of the Company or any of its
        Subsidiaries, other than annual increases in the ordinary course of
        business consistent with past practices at the regularly scheduled
        times, other than as set forth on Schedule 5.08(c)(xx);
 xxi.   amended or modified any of the organizational documents of the Company;
 xxii.  made any material election with respect to Taxes or made any change in
        any such election;
 xxiii. made any change in its methods of accounting in effect at November 30,
        2005, except as required by changes in GAAP as agreed to by the
        Company's independent public accountants or as required by applicable
        law;
 xxiv.  made any charitable contributions or pledges, other than as set forth on
        Schedule 5.08(c)(xxiv);
 xxv.   settled any Legal Proceeding to which the Company is or was a party,
        other than as set forth on Schedule 5.08(c)(xxv); or
 xxvi.  suffered or agreed to take any of the actions set forth in this
        subparagraph (c);

 a. the Business has been conducted by the Company only in the ordinary and
    usual course consistent with past practices;
 b. the Company has taken no steps to seek protection pursuant to any bankruptcy
    law, Seller has no reason to believe that any creditors of the Company
    intend to initiate involuntary bankruptcy proceedings against the Company,
    and Seller has no knowledge of any fact which would reasonably lead a
    creditor to do so; and
 c. none of the Assets has suffered any damage, destruction or casualty loss (as
    a result of fire, explosion or otherwise), whether or not covered by
    insurance.

 9. Taxes.

 a. Except as disclosed in Schedule 5.09(a): (i) the Company has timely filed
    all Tax Returns that it was required to file under all applicable laws and
    regulations on or before November 30, 2006 (such date, the "Financial
    Statement Date"); (ii) all such Tax returns were correct and complete and
    were prepared in compliance with all applicable laws and regulations; and
    (iii) the Company has timely paid all Taxes required to be paid on or before
    the Financial Statement Date. The Company has established, on or before the
    Closing Date, an adequate reserve on its books and financial records for the
    payment of all accrued but unpaid Taxes.
 b. There are no ongoing Audits of the Company and the Company has not been
    notified, formally or informally, by any Tax Authority, nor is any Seller
    otherwise aware, that any such Audit is contemplated, threatened or pending,
    except as disclosed in Schedule 5.09(b).
 c. There are no Legal Proceedings pending or, to the knowledge of Seller,
    threatened, against the Company by any Tax Authority for any past due Taxes
    with respect to which the Company would be liable, except as disclosed in
    Schedule 5.09(c). There has been no waiver or request for a waiver of any
    applicable statute of limitations nor any consent or request for the consent
    for the extension of the time for the assessment of any Tax against the
    Company, except as disclosed in Schedule 5.09(c).
 d. There are no Encumbrances for Taxes (other then Taxes not yet due and
    payable) upon any property or assets of the Company, except as disclosed on
    Schedule 5.09(d).
 e. No claim has ever been received from an authority in a jurisdiction where
    the Company does not file Tax Returns that the Company is or may be subject
    to taxation by that jurisdiction.
 f. The Company is not a party to or bound by any Tax sharing or allocation
    agreement or similar contract or assignment or any agreement that obligates
    it to make any payment computed by references to the Taxes, taxable income
    or taxable losses of any other person. The Company is not liable for the
    Taxes of any person for any reason (including without limitation any
    liability arising under Treasury Regulation section 1.1502-6, or liability
    as a transferee or successor).
 g. Except as disclosed on Schedule 5.09(g), the Company will not be required to
    include any item of income in, or exclude any item of deduction from,
    taxable income for any Tax period after the Closing as a result of any (i)
    change in accounting method under Section 481 of the Code (or any analogous
    or comparable provision of U.S. state or local or non-U.S. Tax law), (ii)
    existing written agreement with a Tax authority with regard to the Tax
    liability of Company for any period prior to the Closing, (iii) deferred
    intercompany gain or excess loss account described in Treasury Regulations
    under section 1502 of the Code (or any corresponding or similar provision of
    state, local or non-U.S. Income Tax law) arising from any transaction that
    occurred prior to the Closing, (iv) installment sale or open transaction
    disposition made prior to the Closing, or (v) prepaid amount received on or
    prior to the Closing.
 h. The Company is not a party to any joint venture, partnership or other
    written arrangement or contract which would be treated as a partnership for
    U.S. Federal income tax purposes for any period for which the statute of
    limitations for any Tax on the income therefrom has not expired.
 i. Except as disclosed on Schedule 5.09(i), the Company has not engaged in any
    transaction for which their participation is required to be disclosed under
    Treasury Regulation section 1.6011-4.
 j. Except as disclosed on Schedule 5.09(j), the Company has not made any
    payments, is not obligated to make any payments, and is not a party to any
    agreement or other arrangement that would obligate it to make any payments
    that would not be deductible under Section 280G of the Code.

     Condition of Property
     . All Tangible Property of the Company is maintained in good operating
     condition, working order and repair, reasonable wear and tear excepted, and
     all such Tangible Property is adequate for the uses to which it is being
     put. None of such Tangible Property is in need of replacement, maintenance
     or repairs except for ordinary, routine and immaterial maintenance and
     repairs, the aggregate cost of which is not material.
 11. Contracts and Commitments.

Schedule 5.12(a)
lists each Subsisting Contract (copies of which have heretofore been delivered
to Purchaser) and sets forth and describes in reasonable detail all currently
effective oral agreements and commitments, if any, to which the Company is a
party. (i) Each such Subsisting Contract is in full force and effect, and
constitutes a valid and binding agreement of each of the parties thereto,
enforceable in accordance with its terms; (ii) no such Subsisting Contract has
been breached in any material respect, canceled or repudiated by the Company or,
to Seller's knowledge, by any other party thereto; (iii) no such other party has
indicated in writing or orally to Seller or the Company that it will stop or
decrease the rate of business done with the Company, or that it desires to
renegotiate its arrangements with the Company; (iv) the Company has performed in
all material respects all obligations required to be performed by it in
connection with such Subsisting Contracts, is not in receipt of any claim of
default under any such Subsisting Contract, and is not in possession of any
information that would reasonably indicate that any such claim or default is or
may be forthcoming; and (v) the Company has no present expectation or intention
of not fully performing any obligation pursuant to any such Subsisting Contract.
Schedule 5.12(b)
hereto contains an accurate and complete list of all Tangible Property Leases
included in the Business. All such leases are valid, binding and enforceable
against each of the parties thereto in accordance with their terms. Such leases
are in full force and effect; with respect to each, to the knowledge of Seller,
there are no existing defaults, and there is no event which (whether with or
without notice, lapse of time or the happening or occurrence of any other event)
would constitute a default thereunder of a party thereto.

     Title to Assets
     . The Company has good and marketable title to, or a valid leasehold
     interest in, all of the properties and assets used by it, which are set
     forth on
     Schedule 5.13
     (the "
     Assets
     "), free and clear of all Encumbrances, except as set forth on
     Schedule 5.13
     . The items of Tangible Property
     
     of the Company are in good operating condition in all material respects and
     are fit for use in the ordinary course of
     
     business. The Company owns, or has a valid leasehold or other interest in,
     and after the Closing the Company will continue to own, or have a valid
     leasehold or other interest in, all assets necessary for the conduct of the
     Business as presently conducted by the Company and to permit Acquisition
     Sub (through the Company) to continue to conduct the Business in all
     respects in substantially the same manner as the Business has been
     conducted through the Closing Date, except as set forth on
     Schedule 5.13
     .
     Insurance
     . The Company maintains policies of fire and casualty, liability and other
     forms of insurance in such amounts, with such deductibles and against such
     risks and losses, as are customary for companies engaged in businesses
     similar to the Business to protect the Business, the Assets, and the
     employees, properties and operations of the Company and will continue such
     insurance in effect through the Closing. These policies are provided
     through coverage secured by Seller for assets owned by Seller, and will not
     be available to the Company after the acquisition of the Shares by
     Acquisition Sub and the consummation of the transactions contemplated
     hereby.
 13. Employees and Labor Relations.

 a. (i) There is no labor strike or work stoppage or lockout actually pending,
    or to the knowledge of Seller, threatened, against or materially affecting
    the Company; during the past three years there has not been any such action
    actually pending against the Company; and, to the knowledge of Seller, there
    has not been any such action threatened against or materially affecting the
    Company; (ii) none of the employees of the Company is represented by a union
    or subject to a collective bargaining agreement and, to the knowledge of
    Seller, no union organizational campaign is in progress with respect to the
    employees of the Company and no question concerning representation exists
    respecting such employees; and (iii) the Company is, and has been, in
    compliance in all material respects with all applicable laws respecting
    employment and employment practices, terms and conditions of employment and
    wages and hours and is not engaged in any unfair labor practice. Neither the
    execution and delivery of this Agreement nor the transactions contemplated
    hereby, whether alone or in connection with any other event, will (x) result
    in any payment (including any severance, unemployment compensation or golden
    parachute payment) becoming due to any employee, former employee, consultant
    or former consultant, (ii) increase any benefits otherwise payable to any
    such persons, or (iii) result in the acceleration of the time of payment or
    vesting of any such benefits to any extent.
 b. Schedule 5.15(b) hereto contains the names of all persons currently employed
    by the Company in the Business (the "Employees") and accurate details of the
    material terms of their employment, including an indication of which
    employees are part-time or temporary employees, current salary, commission,
    bonus entitlement and profit share arrangements both contractual and
    discretionary, life insurance, medical or permanent health insurances, date
    of commencement of employment, and description of their function in the
    Business.
 c. A full copy of the standard terms of the employment of the Employees and a
    copy of the terms of employment of each Employee employed on terms other
    than the standard terms is attached hereto as Schedule 5.15(c).
 d. There are no loans outstanding from the Company to any of the Employees.
 e. The Company is, and has been, in compliance with the terms of employment of
    each of the Employees, and so far as Seller is aware, no Employee is in
    breach of his or her employment relationship with the Company.
 f. None of the Employees has given or received notice of termination of his or
    her employment with the Company.
 g. None of the Employees is the subject of any material disciplinary action nor
    is any Employee engaged in any grievance procedure and there is no matter or
    fact in existence which can be reasonably foreseen as likely to give rise to
    the same.

 13. Licenses; Permits. The Company has duly obtained and now holds all material
     licenses, franchises, permits and similar authorizations issued or granted
     by any Governmental Authority which are necessary or desirable for the
     conduct of the Business by the Company in the States of New York, New
     Jersey and Pennsylvania. The Company has complied in all material respects
     with all requirements in connection therewith, and the Company is not in
     default in any material respect under any of such licenses, franchises,
     permits or other similar authorizations. Seller has no reason to believe
     that all franchises, permits, licenses, and any similar authorizations
     necessary for the conduct of the Business by the Company in the States of
     New York, New Jersey and Pennsylvania will not be granted in the ordinary
     course within a reasonable period of time after application therefor, and
     prior to the time the same is required under applicable law, and no
     necessary or desirable licenses, franchises, permits or other similar
     authorizations that the Company has applied for have been denied or are
     expected not to be granted by any Governmental Authority. The material
     licenses, franchises, permits and similar authorizations necessary for the
     conduct of the Business, other than the Regulatory Approvals, are set forth
     on Schedule 5.16.
 14. Litigation.

 a. There is no Legal Proceeding pending or, to the knowledge of Seller,
    threatened (or, to the knowledge of Seller, and except as set forth on
    Schedule 5.17(a), any valid basis for any of the foregoing):

 i.   which is or may be brought against or which involves the Company or the
      Business or which arises from any act or omission by any present or former
      officer, director, agent or employee of or the Company;
 ii.  which questions or challenges the validity of, or seeks damages or
      equitable relief on the basis of, this Agreement or any action taken or to
      be taken by Seller pursuant to this Agreement or in connection with the
      transactions contemplated hereby; or
 iii. which might affect the right of Acquisition Sub after the Closing Date to
      own the Shares or to conduct the Business as presently conducted;

 a. Seller knows of no facts that could reasonably be expected to serve as the
    basis for any Legal Proceeding against the Company, or Acquisition Sub upon
    its acquisition of the Shares as contemplated hereby, or any of their
    respective present or former directors, officers, or employees, affecting,
    involving or relating to the Business or the Assets.
 b. No Governmental Authority has challenged or questioned the legal right of
    the Company to conduct its operations as presently or previously conducted.

 13. Court Orders, Decrees, and Laws.

 a. There is no outstanding or, to the knowledge of Seller, threatened order,
    writ, injunction, or decree of any court, Governmental Authority, or
    arbitration tribunal against the Company affecting, involving or relating to
    the Business. The Company is not in violation of any applicable federal,
    state or local law, regulation, ordinance, zoning requirement, governmental
    restriction, order, judgment or decree affecting, involving or relating to
    the Business except where such noncompliance has not had, and could not
    reasonably be expected to have, a Material Adverse Effect, and the Company
    has not received any notices of any allegation of any such violation. The
    foregoing shall be deemed to include laws and regulations relating to the
    federal patent, copyright, and trademark laws, state trade secret an unfair
    competition laws, and to all other applicable laws, including equal
    opportunity, wage and hour, and other employment matters, and antitrust and
    trade regulations, safety (including OSHA), environmental (including
    wetlands), antipollution, building, zoning or health laws, ordinances and
    regulations.
    Schedule 5.18(b)
    sets forth, with respect to the Company, all material approvals,
    authorizations, certifications, consents, variances, permissions, licenses,
    or permits to or from, or filings, notices, or recordings or registrations
    to or with, any Governmental Authority (the "
    Authorizations
    "), including, without limitation, all Authorizations permitting the
    provision by the Company of local or long distance or international
    telecommunication services. The Authorizations constitute all approvals,
    authorizations, certifications, consents, variances, permissions, licenses,
    or permits to or from, or filings, notices, or recordings to or with, any
    Governmental Authority that are required for the ownership and use of the
    Assets and the conduct of the Business under federal, state, and local law,
    regulation, ordinance, or decree, except to the extent that the failure of
    the Company to have any of the foregoing would not have, and would not
    reasonably be expected to have, a Material Adverse Effect. Except as set
    forth on
    Schedule 5.18(b)
    , the Company is in compliance, in all material respects, with all terms and
    conditions of such required Authorizations. All of the Authorizations are in
    full force and effect, and to Seller's knowledge, no suspension or
    cancellation of any of them is being threatened. Except as set forth on
    Schedule 5.18(b)
    , the Company is in compliance, in all material respects, with all other
    applicable limitations, restrictions, conditions, standards, prohibitions,
    requirements, obligations, schedules, and timetables contained in those laws
    or contained in any law, regulation, code, plan, order, decree, judgment,
    notice, or demand letter issued, entered, promulgated, or approved
    thereunder relating to or affecting the Business.

 13. Employee Benefit Plans.

    Schedule 5.19
    hereto lists each employment, consulting, bonus, deferred compensation,
    incentive compensation, severance, termination or post-employment pay,
    disability, hospitalization or other medical, dental, vision, life or other
    insurance, stock purchase, stock option, stock appreciation, stock award,
    pension, profit sharing, 401(k) or retirement plan, agreement or
    arrangement, and each other employee benefit plan or arrangement arising out
    of the employment or the termination of employment of an employee, former
    employee, retiree or sales personnel by the Company (each a "
    Company Plan
    "). Each such Company Plan is sponsored by Seller and not sponsored by the
    Company. At Purchaser's request, Seller will work with Purchaser to transfer
    the Company's employees to a plan utilized by Purchaser.
 a. All Company Plans have been maintained in compliance with their terms and
    applicable law. There are no pending or, to the knowledge of Seller,
    threatened claims against the Company with respect to any Company Plan,
    except for claims for benefits in the ordinary course. Any Company Plan that
    provides medical or health benefits is fully insured. All contributions and
    premium payments required to be made with respect to any Company Plan have
    been timely made or properly accrued on the Financial Statements.

 13. Accounts Receivable. All trade accounts receivable of the Company have
     arisen in the ordinary course of business in arms-length transactions for
     services that are collectible in the ordinary course of business. The
     Company has available in its records copies of invoices and of letters of
     agency with respect to all such accounts receivable.
 14. Broker's Fees. No Person has acted, directly or indirectly, as a broker,
     finder or financial advisor for Seller in connection with the transactions
     contemplated by this Agreement, and neither the Company nor Seller has
     incurred any obligation or liability for any broker's, finder's or agent's
     fees or commissions in connection with the transactions contemplated by
     this Agreement.
 15. Intellectual Property. The Company owns or has the right to use all
     Intellectual Property, free from burdensome restrictions or any licenses to
     or rights of others in respect thereof, which are used in or are necessary
     for the operation of their respective businesses as presently conducted or
     proposed to be conducted. Schedule 5.22 contains a true and correct list
     and brief description of all Intellectual Property owned by or licensed to
     the Company as of the date hereof. None of the Company's present or
     contemplated operations or other use of Intellectual Property infringes any
     patent, trademark, service mark, trade name, franchise, copyright, license
     or other right owned by any other Person, and there is no pending or, to
     Seller's knowledge, threatened claim or litigation against or affecting the
     Company contesting its right to engage in any such operation, or contesting
     the validity of any of the Intellectual Property, and to Seller's
     knowledge, there is no basis for any such charge or claim.
 16. Investment Company Act. The Company is not an "investment company" or a
     company controlled by an "investment company" within the meaning of the
     Investment Company Act of 1940, as amended (the "Investment Company Act").
     None of the sale of the Shares hereunder or the application of the proceeds
     thereof or repayment, or the consummation of the other transactions
     contemplated hereby or under any other Related Document, will violate any
     provision of the Investment Company Act or any rule, regulation or order of
     the SEC thereunder.
 17. Bank Accounts; Powers of Attorney; Statutory Deposits. Schedule 5.24
     contains (a) a true and complete list of the names and locations of all
     banks, trust companies, securities brokers and other financial institutions
     at which the Company has an account or safe deposit box or maintains a
     banking, custodial, trading, trust or other similar relationship, (b) a
     true and complete list and description of each such account, box and
     relationship, and (c) a true and complete list of all signatories for each
     such account and box. Except as set forth on Schedule 5.24, the Company has
     not granted a power of attorney to any Person authorizing such Person to
     make any commitment on behalf of the Company.
 18. Related Persons. Except as set forth on Schedule 5.25: (a) no officer,
     director or shareholder of the Company or any member of his or her
     immediate family or any Affiliate of any of the foregoing (collectively,
     "Related Persons") is indebted to the Company, nor is the Company indebted
     (or committed to make loans or extend or guarantee credit) to any of them,
     other than (i) for payment of salary for services rendered, (ii)
     reimbursement for reasonable expenses incurred on behalf of any Company,
     and (iii) for other employee benefits made generally available to all
     similarly situated employees; and (b) no Related Person has any direct or
     indirect ownership interest (i) in any products, services, facilities,
     software or other personal property or any real property owned, leased,
     licensed or used by the Company, (ii) in any Person with which the Company
     has a contractual relationship, or (iii) in any Person that competes with
     the Company. No Related Person is, directly or indirectly, interested in
     any Subsisting Contract.
     Restrictions on Business Activities
     . Except as required by or pursuant to applicable Law, there is no
     judgment, order, decree, statute, law, ordinance, rule or regulation of any
     Governmental Authority binding upon the Company, its properties or the
     Assets which has the effect of prohibiting or materially impairing any
     Company from (a) acquiring any property or asset, (b) conducting any
     business in any location, (c) hiring any Person or consulting firm, or (d)
     declaring or paying any dividend or other distribution to its shareholders.
     Disclosure
     . No representation or warranty in this Article V, in the Schedules or in
     any certificate or other Related Document furnished by Seller to Purchaser
     in connection with this Agreement contains or will contain any untrue
     statement of material fact or omits or will omit to state a material fact
     necessary to make the statements therein, in light of the circumstances in
     which they are made, not misleading.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Acquisition Sub and Cyber Digital hereby each represent and warrant to Seller as
follows:

 1. Organization. Each of Acquisition Sub and Cyber Digital is duly
    incorporated, validly existing and in good standing under the laws of the
    State of New York.
 2. Authorization. Each of Acquisition Sub and Cyber Digital has all requisite
    power and authority to enter into this Agreement and the other Related
    Documents to be executed and delivered by it in connection with the
    transactions contemplated hereby, and to consummate the transactions
    contemplated hereby. All corporate acts and other proceedings required to be
    taken by each of Acquisition Sub and Cyber Digital to authorize the
    execution, delivery and performance of this Agreement and the Related
    Documents to which it is a party, and the consummation of the transactions
    contemplated hereby, have been duly and properly taken.
 3. Valid and Binding. This Agreement constitutes (and, when executed and
    delivered at Closing, each Related Document will constitute) a valid and
    binding obligation of each of Acquisition Sub and Cyber Digital, enforceable
    against it in accordance with its terms, except that (a) such enforcement
    may be limited by or subject to any bankruptcy, insolvency, reorganization,
    moratorium or similar laws now or hereafter in effect relating to or
    limiting creditors' rights generally and (b) the remedy of specific
    performance and injunctive and other forms of equitable relief are subject
    to certain equitable defenses and to the discretion of the court before
    which any proceeding therefor may be brought.
 4. Consents and Approvals of Governmental Authorities. No consent, approval or
    authorization of, or declaration, filing or registration with, any
    Governmental Authority is required to be obtained by Acquisition Sub or
    Cyber Digital in connection with the execution, delivery and performance of
    this Agreement or the consummation of the transactions contemplated hereby,
    except for (a) informational filings with the SEC and as may be required
    under state securities or "blue sky" laws and (b) the Regulatory Approvals.
 5. Litigation. There is no Legal Proceeding pending or, to the knowledge of
    Acquisition Sub or Cyber Digital, threatened that questions or challenges
    the validity of, or seeks damages or equitable relief on the basis of, this
    Agreement or any action taken or to be taken by Acquisition Sub or Cyber
    Digital pursuant to this Agreement or in connection with the transactions
    contemplated hereby; nor to the knowledge of Acquisition Sub or Cyber
    Digital is there any valid basis for any such Legal Proceeding.
    Disclosure
    . No representation or warranty in this Article VI or in any certificate or
    other Related Document furnished by Purchaser to Seller in connection with
    this Agreement contains or will contain any untrue statement of material
    fact or omits or will omit to state a material fact necessary to make the
    statements therein, in light of the circumstances in which they are made,
    not misleading.
    Broker's Fees
    . No Person has acted, directly or indirectly, as a broker, finder or
    financial advisor for Acquisition Sub or Cyber Digital in connection with
    the transactions contemplated by this Agreement, and Purchaser has not
    incurred any obligation or liability for any broker's, finder's or agent's
    fees or commissions in connection with the transactions contemplated by this
    Agreement, except in connection with the New Note and the New Note
    Documents.
 6. Securities Matters. Purchaser acknowledges and represents and warrants to
    Seller as follows:

 a. Purchaser is familiar with the Business and the Company.
 b. Purchaser has been advised that the Shares may not be sold, transferred, or
    otherwise disposed of except as provided herein, and understands that the
    Shares have not been registered under the Securities Act, or any state
    securities laws, in reliance on an exemption for private offerings or the
    fact that the Shares are not securities and, if the Shares are securities,
    Purchaser may not be able to resell such Shares unless registered under the
    Securities Act and any applicable state securities laws or unless an
    exemption from such registration is available.
 c. Purchaser is a "sophisticated investor" with substantial prior experience in
    business investments of the type described in this Agreement, and is aware
    of and familiar with the risks associated with the Business and the Company,
    and would qualify as an "accredited investor" as such is defined in Rule 501
    of Regulation D, as enacted pursuant to Sections 3(b) and 4(2) of the
    Securities Act.
 d. Purchaser is acquiring the Shares for its own account, for investment only
    and with no present intention of distributing, reselling, pledging, or
    otherwise disposing of such Shares, or any portion thereof.
 e. Purchaser is familiar with the type of investment which the Shares
    constitute and has reviewed the acquisition of such Shares with its legal
    counsel and other advisors to the extent it deems necessary.
 f. Purchaser acknowledges that the Shares may have to be held indefinitely and
    that Purchaser can afford to do so, and to lose its entire investment in the
    Shares.
 g. Purchaser recognizes that there has been no public market for the Shares and
    that after its acquisition of the Shares, there will be no such market, and
    Purchaser understands that it cannot expect to be able to freely liquidate
    the Shares in case of emergency.
 h. Except as otherwise expressly set forth herein, no representations or
    warranties have been made to Purchaser by Seller or by any agent, employee,
    director or affiliate thereof and, in entering into the transactions
    contemplated by this Agreement, Purchaser is not relying upon any
    information other than the results of its own independent investigation.

ARTICLE VII

CONDITIONS TO CLOSING

 1. 

Conditions Precedent to the Obligations of Purchaser Hereunder. All obligations
of Purchaser hereunder with respect to the purchase of the Shares are subject to
the fulfillment, to the satisfaction of Purchaser and its legal counsel prior to
or at the Closing, of each of the following conditions, except to the extent
that Purchaser may waive any one or more thereof as permitted by applicable law:
 a. each of the representations and warranties of Seller contained in Article V
    hereof, the Schedules hereto and in all certificates and other documents
    delivered or to be delivered by Seller or the Company pursuant hereto or in
    connection with the transactions contemplated hereby, disregarding all
    qualifications and exceptions contained therein relating to materiality or
    Material Adverse Effect, shall be true, complete and accurate and correct in
    all material respects as of the date when made and at the Closing Date (or,
    if given as of a specific date, as of such date);
 b. the Company and Seller shall have performed and complied in all material
    respects with all agreements, obligations and conditions required by this
    Agreement to be performed or complied with by each of them on or prior to
    the Closing;
 c. no Legal Proceeding by any Governmental Authority or other Person shall have
    been instituted or threatened that seeks to restrain, enjoin, prevent the
    consummation or otherwise affect the transactions contemplated by this
    Agreement or which questions the validity or legality of the transactions
    contemplated hereby or the ability of Seller to transfer the Shares
    hereunder to Purchaser;
 d. Seller shall have delivered to Purchaser, or shall have caused to be
    delivered to Purchaser, each of the items required to be delivered to
    Purchaser in accordance with Section 3.02 hereof;
 e. there shall not have occurred any Material Adverse Effect since the date
    hereof;
 f. the Regulatory Approvals shall have been obtained and/or made;
 g. the transactions contemplated by the NRTC Agreement shall have been
    consummated in accordance with the terms thereof;
 h. at the Closing Date (and immediately prior to the Closing), the Company
    shall have on its balance sheet (which shall be evidenced to Purchaser to
    its reasonable satisfaction) at least $50,000 in cash or cash equivalents
    and no less than $(9,445) in net working capital (exclusive of $54,000 in
    deferred revenue), as described and set forth in Schedule 7.01(h); and
 i. Purchaser shall have received the resignations of each of the directors and
    officers of the Company in office immediately prior to the Closing.

Conditions Precedent to the Obligations of Seller Hereunder
. All obligations of Seller hereunder with respect to the sale of the Shares are
subject to the fulfillment, to the satisfaction of Seller and its legal counsel
prior to or at the Closing, of each of the following conditions, except to the
extent that Seller may waive any one or more thereof as permitted by applicable
law:

 a. each of the representations and warranties of Purchaser contained in Article
    VI hereof and in all certificates and other documents delivered or to be
    delivered by Purchaser pursuant hereto or in connection with the
    transactions contemplated hereby, disregarding all qualifications and
    exceptions contained therein relating to materiality or material adverse
    effect, shall be true, complete and accurate and correct in all material
    respects as of the date when made and at the Closing Date (or, if given as
    of a specific date, as of such date);
 b. Purchaser shall have performed and complied in all material respects with
    all agreements, obligations and conditions required by this Agreement to be
    performed or complied with by it on or prior to the Closing;
 c. the transactions contemplated by the NRTC Agreement shall have been
    consummated in accordance with the terms thereof;
 d. no Legal Proceeding by any Governmental Authority or other Person shall have
    been instituted or threatened that seeks to restrain, enjoin, prevent the
    consummation or otherwise affect the transactions contemplated by this
    Agreement or which questions the validity or legality of the transactions
    contemplated hereby or the ability of Purchaser to purchase the Shares
    hereunder from Seller; and
 e. Purchaser shall have delivered to Seller, or shall have caused to be
    delivered to Purchaser, each of the items required to be delivered to Seller
    in accordance with Section 3.03 hereof.

ARTICLE VIII

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION



Survival of Representations and Warranties. All representations and warranties
made by each party hereto in this Agreement or in the attached Schedules or in
any exhibit or certificate delivered pursuant hereto shall survive the Closing
hereunder and any investigation at any time made by or on behalf of any other
party through the first anniversary of the Closing Date; provided, however, that
the representations and warranties of Seller set forth in Sections 5.01, 5.02,
5.03, 5.04, 5.09 and 5.21, and the representations and warranties of Purchaser
set forth in Sections 6.01, 6.02, 6.03 and 6.04, shall survive until the
expiration of all applicable statutes of limitations (including all periods of
extension, whether automatic or permissive). Notice of Damages. If either party
seeks indemnity hereunder (the "Indemnified Party"), the Indemnified Party shall
give the other party from whom indemnity is sought hereunder (the "Indemnitor")
prompt notice (hereinafter, the "Indemnification Notice") of any demands,
claims, actions or causes of action (collectively, "Claims") asserted against
the Indemnified Party. Failure to give such notice shall not relieve the
Indemnitor of any obligations which the Indemnitor may have to the Indemnified
Party under this Article VIII, except to the extent that such failure has
materially adversely prejudiced the Indemnitor under the provisions for
indemnification contained in this Agreement. For purposes of this Article VIII,
Acquisition Sub or Cyber Digital, on the one hand, and Seller, on the other
hand, shall be deemed to be the "Indemnified Party" or the "Indemnitor", as the
case may be. Agreements to Indemnify.
 a. Subject to the terms and conditions of this Article VIII, Seller covenants
    and agrees to indemnify, defend and hold harmless Acquisition Sub, Cyber
    Digital and their Affiliates (including any officer, director, stockholder,
    partner, member, employee, agent or representative of any thereof) (a
    "Purchaser Affiliate") from and against all assessments, losses, damages,
    liabilities, costs and expenses, including without limitation interest,
    penalties and reasonable fees and expenses of legal counsel chosen by
    Acquisition Sub, Cyber Digital or a Purchaser Affiliate (collectively,
    "Damages"), imposed upon or incurred by Acquisition Sub, Cyber Digital or
    any Purchaser Affiliate arising out of or in connection with or resulting
    from (i) any breach of any representation or warranty of, or non-fulfillment
    of any covenant or agreement of, Seller contained in or made pursuant to
    this Agreement or any Schedule hereto, or any certificate furnished or to be
    furnished to Purchaser hereunder or thereunder, or (ii) any of the matters
    described on Schedule 8.03(a) hereto; provided, that with respect to each
    such matter set forth on Schedule 8.03(a), Seller's indemnification
    obligations hereunder with respect thereto shall not exceed the amount set
    forth opposite such matter on such Schedule 8.03(a). Seller further
    covenants and agrees to indemnify, defend and hold harmless any Purchaser
    Affiliate and the Company from and against all Taxes for which Seller is
    responsible under Section 4.02(c) hereof to the extent that such Taxes
    exceed the reserve established therefor.
 b. Each of Acquisition Sub, Cyber Digital and, from and after the Closing, the
    Company, covenants and agrees to indemnify, defend and hold harmless Seller
    and its Affiliates (including any successor or assign, officer, director,
    stockholder, partner, member, employee, agent or representative thereof)
    ("Seller Affiliates") from and against all Damages imposed upon or incurred
    by such Indemnified Party arising out of or in connection with or resulting
    from any breach of any representation or warranty of, or non-fulfillment of
    any covenant or agreement of, Acquisition Sub or Cyber Digital contained in
    or made pursuant to this Agreement or any certificate or other instrument
    furnished or to be furnished to Seller hereunder or thereunder.
 c. The Indemnitor shall reimburse the Indemnified Party promptly after delivery
    of an Indemnification Notice certifying that the Indemnified Party has
    incurred Damages after compliance with the terms of this Article VIII,
    provided, however, that the Indemnitor shall have the right to contest any
    such Damages in good faith.

 1. Conditions of Indemnification of Third Party Claims. The obligations and
    liabilities of an Indemnitor under Section 8.03 hereof with respect to
    Damages resulting from Claims by Persons not party to this Agreement shall
    be subject to the following terms and conditions:

 a. Promptly after delivery of an Indemnification Notice in respect of a Claim,
    and subject to paragraph (c) of this Section 8.04, the Indemnitor may elect,
    by written notice to the Indemnified Party, to undertake the defense thereof
    with counsel reasonably satisfactory to the Indemnified Party, at the sole
    cost and expense of Indemnitor. If the Indemnitor chooses to defend any
    claim, the Indemnified Party shall cooperate with all reasonable requests of
    the Indemnitor and shall make available to the Indemnitor any books, records
    or other documents within its control that are necessary or appropriate for
    such defense.
 b. In the event that the Indemnitor, within a reasonable time after receipt of
    an Indemnification Notice, does not so elect to defend such Claim, the
    Indemnified Party will have the right (upon further notice to the
    Indemnitor) to undertake the defense, compromise or settlement of such Claim
    for the account of the Indemnitor, subject to the right of the Indemnitor to
    assume the defense of such Claim pursuant to the terms of paragraph (a) of
    this Section 8.04 at any time prior to settlement, compromise or final
    determination thereof, provided, that the Indemnitor reimburses in full all
    costs of the Indemnified Party (including reasonable attorney's fees and
    expenses) incurred by it in connection with such defense prior to such
    assumption.
 c. Anything in this Section 8.04 to the contrary notwithstanding, (i) if the
    Indemnified Party believes there is a reasonable probability that a Claim
    may materially and adversely affect the Indemnified Party, the Indemnified
    Party shall have the right to participate in the defense, compromise or
    settlement of such Claim, provided that the Indemnitor shall not be liable
    for expenses of separate counsel of the Indemnified Party engaged for such
    purpose, and (ii) no Person who has undertaken to defend a Claim under
    Section 8.04(a) hereof shall, without the written consent of all Indemnified
    Parties, settle or compromise any Claim or consent to entry of any judgment
    which does not include as an unconditional term thereof the release by the
    claimant or the plaintiff of all Indemnified Parties from all liability
    arising from events which allegedly give rise to such Claim.

Pursuit of Claims; Limitation on Indemnification
. Any breach of any representation or warranty as to which a bona fide claim for
indemnification has not been asserted in accordance with Section 8.03 hereof
prior to 5:00 p.m., New York City time, on the date of the expiration of the
applicable survival period set forth in Section 8.01 hereof may not be pursued,
and hereby is irrevocably waived. If a claim for indemnification is made in
accordance with Section 8.03 prior to 5:00 p.m., New York City time, on the date
of the expiration of the applicable survival period set forth in Section 8.01,
then, notwithstanding such survival period, the representation or warranty
applicable to such claim will survive until, but only with respect to any such
claim that was timely made and only for the purpose of, the resolution of such
claim by final, nonappealable judgment or settlement. In any event, the parties
shall fully cooperate with each other and their respective counsel in accordance
with Section 8.04 in connection with any such litigation, defense, settlement or
other attempted resolution.
Limitation upon De Minimis Indemnification Obligations
. Except for Claims for the indemnification of any Tax or any breach of Section
5.09 hereof, no party hereunder shall be required to indemnify the other party
hereunder until such time as the Indemnified Party's actual Damages in the
aggregate equal or exceed $50,000, at which time the Indemnifying Party shall be
responsible for the entire amount of Damages incurred.

ARTICLE IX

RESERVED

ARTICLE X

MISCELLANEOUS PROVISIONS

 1. 

Expenses. Except as otherwise provided herein, each of the parties hereto will
pay its own expenses incurred by or on its behalf in connection with this
Agreement or any transaction contemplated by this Agreement, whether or not such
transaction shall be consummated, including without limitation all fees of its
respective legal counsel and accountants. Notices. All notices, requests,
demands, consents or waivers and other communications required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or by telecopy (with immediate confirmation), one (1) business
day after being sent if by nationally recognized overnight courier or if mailed,
then four days after being sent by certified or registered mail, return receipt
requested with postage prepaid:
 a. If to Acquisition Sub or Cyber Digital, to:

    CYBER DIGITAL, INC.

    400 Oser Avenue, Hauppauge, New York 11788

    Attention: Chief Executive Officer

    Telecopy: 631-231-1446

    and to:

    KRAMER LEVIN NAFTALIS & FRANKEL LLP

    1177 Avenue of the Americas
    New York, New York 10036
    Attention: Scott Rosenblum, Esq.
    Telecopy: 212-715-8000

 b. If to Seller, to:

ELEC COMMUNICATIONS CORP.
75 South Broadway, Suite 302
White Plains, NY 10601
Attention: Chief Executive Officer
Telecopy: 914-682-0820

and to:

PRYOR CASHMAN SHERMAN & FLYNN LLP
410 Park Avenue
New York, New York 10022
Attention: Eric M. Hellige, Esq.
Telecopy: (212) 798-6380

or, in each case, to such other Person or address as any party shall furnish to
the other parties in writing.

    Binding; No Assignment
    . This Agreement and all of the provisions hereof shall be binding upon and
    inure to the benefit of the parties hereto and their respective successors
    and permitted assigns. Neither this Agreement nor any of the rights,
    interests or obligations hereunder shall be assigned by any of the parties
    hereto without the prior written consent of the other party, except by
    operation of law;
    provided
    ,
    however
    , that (i) Acquisition Sub or Cyber Digital may assign all or part of this
    Agreement or its rights hereunder (a) to a Purchaser Affiliate, (b) to
    Laurus in connection with the New Note and the New Note Documents and (c)
    from and after the Closing, to a Person not a party to this Agreement which
    acquires all or substantially all of the assets of Acquisition Sub or Cyber
    Digital and who assumes all of the obligations of Acquisition Sub or Cyber
    Digital hereunder, as the case may be, provided in each such case that no
    such assignment shall release Acquisition Sub or Cyber Digital, as the case
    may be, from its duties and obligations hereunder, and (ii) Seller may
    assign all or part of this Agreement or its rights hereunder to an Affiliate
    of Seller who assumes all of the obligations of Seller hereunder, provided
    that no such assignment shall release Seller from its duties and obligations
    hereunder.
    Severability; Suspension Provisions
    . If in any jurisdiction, any provision of this Agreement or its application
    to any party or circumstance is restricted, prohibited or unenforceable,
    such provision shall, as to such jurisdiction, be ineffective only to the
    extent of such restriction, prohibition or unenforceability without
    invalidating the remaining provisions hereof and without affecting the
    validity or enforceability of such provision in any other jurisdiction or
    its application to other parties or circumstances. In addition, if any one
    or more of the provisions contained in this Agreement shall for any reason
    in any jurisdiction be held to be excessively broad as to time, duration,
    geographical scope, activity or subject, it shall be construed, by limiting
    and reducing it, so as to be enforceable to the extent compatible with the
    applicable law of such jurisdiction as it shall then appear.
 3. Governing Law; Arbitration.

 a. All of the terms, conditions, and other provisions of this Agreement shall
    be interpreted and governed by reference to the laws of the State of New
    York, and any dispute arising therefrom and the remedies available shall be
    determined in accordance with such laws without giving effect to the
    principles of conflicts of law.
 b. Any disagreement, dispute, controversy or claim arising out of or relating
    to this Agreement, or the breach, termination or validity thereof (a
    "Dispute"), shall first be negotiated between the Chief Executive Officer of
    Seller or his designee (on behalf of Seller), on the one hand, and the Chief
    Executive Officer of Cyber Digital or his designee (on behalf of Purchaser),
    on the other hand, for attempted resolution by good faith negotiation within
    thirty (30) days after the parties have been notified that a Dispute exists.
 c. In the event that respective Chief Executive Officers (or their designees)
    are unable to resolve such Dispute within such thirty (30) day period, said
    Dispute shall be referred to binding arbitration for resolution in
    accordance with the Rules for Non-Administered Arbitration of Business
    Disputes, promulgated by the Center for Public Resources, 366 Madison
    Avenue, New York, New York 10019 ("CPR") and in effect as of the date of
    this Agreement.
 d. The arbitration shall be held in New York, New York unless Seller, on the
    one hand, and Purchaser, on the other hand, agree to an alternate location,
    in which case the arbitration shall be held at such alternate location.
    There shall be one arbitrator who shall be an attorney specializing in
    mergers and acquisitions law with at least fifteen (15) years of experience
    and who shall be appointed from a list of such attorneys maintained by the
    CPR or a member of the Judicial Panel of the Center of Public Resources for
    the resolution of disputes similar to the Dispute. Each party shall have the
    right to exercise two (2) peremptory challenges within 48 hours of being
    advised of the selection of an arbitrator.
 e. After consulting with the parties, the arbitrator shall devise procedures
    and deadlines for the arbitration with the goal of expediting the proceeding
    and completing the arbitration within sixty (60) days after the date of
    referral. There shall be no discovery other than limited document discovery
    which may be granted to the extent reasonable and necessary as determined in
    the discretion of the arbitrator. Neither party shall be entitled to
    discovery as a matter of right.
 f. The arbitrator shall render his or her decision and proscribe a fair and
    reasonable award within thirty (30) calendar days of the close of the
    arbitration proceeding. The arbitrator's award will state the sum of money,
    if any, and any equitable relief to be awarded with no statement of reasons.
    The parties shall pay their own costs, fees and expenses of the procedures
    set forth in this Section 10.05. The arbitrator shall decide the matter as
    would a United States District Judge sitting in the case, whether under its
    diversity or federal question jurisdiction, except that Federal Rules of
    Civil Procedure shall not apply, except as specifically determined by the
    arbitrator. The arbitrator shall premise the award upon the claimant's legal
    right to recovery based on the terms of this agreement and the applicable
    law of the State of New York, without regard to conflict of laws rules,
    together with any applicable provisions of the laws of the United States.
 g. The arbitrator's award shall be final and binding upon the parties and their
    respective heirs, executors, assigns and personal administrators. Barring
    the existence of any circumstance specified by law for the vacatur of the
    award, the award shall be complied with by the party against whom it is
    directed without necessity for an application to the court for confirmation
    of the award. A judgment may be entered on the award by any court having
    competent jurisdiction. The parties to this agreement hereby consent and
    submit their person to the jurisdiction of the United States District Court
    for the Southern District of New York and any New York State court in New
    York County for the enforcement of these provisions and any award rendered
    hereunder.
 h. The arbitrator shall not be an employee, director, trustee or shareholder of
    any party or an Affiliate of any of the above-referenced Persons, shall be
    independent and impartial and shall abide by the Ethical Standards of
    Professional Responsibility issued by the Society of Professionals in
    Dispute Resolution in effect as of the date of this Agreement. Prior to
    accepting an appointment in this case, the arbitrator must promptly disclose
    any circumstances likely to create a reasonable inference of bias or
    conflict of interest or likely to preclude completion of the hearings within
    the prescribed time schedule. The arbitrator may be removed for cause
    consisting of actual bias, conflict of interest or other serious potential
    for conflict.
 i. The proportion in which the parties shall pay the costs, fees and expenses
    of the procedures set forth in this Section 10.05 pursuant to paragraph (e)
    above shall be split 50-50 between Seller, on the one hand, and Purchaser,
    on the other hand. Each party shall pay its own costs (including, without
    limitation, attorneys' fees and disbursements) and expenses in connection
    with these procedures.
 j. Any negotiations hereunder or any proceedings with an arbitrator shall be
    private and confidential. Except as may be required by applicable law, no
    party shall make (or instruct the arbitrator or any other Person to make)
    any public announcement with respect to the proceedings or decisions without
    the prior written consent of the other party hereto. The existence of any
    Dispute submitted to an arbitrator hereunder, and the award of such
    arbitrator, shall be kept in the strictest confidence by the parties and
    such arbitrator, except as may be required in connection with the
    enforcement of such award or as otherwise required by applicable law.
 k. Each party hereto irrevocably and unconditionally consents to the service of
    any and all process in any such action or proceeding by the mailing of
    copies of such process by certified mail to such party and its, his or her
    counsel at their respective addresses specified in Section 10.02.

Counterparts
. This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
Headings
. The title of this Agreement and the headings of the Sections and Articles of
and the Schedules to this Agreement are for reference purposes only and shall
not be used in construing or interpreting this Agreement.
Entire Agreement; Amendment; Waiver
. This Agreement, including any exhibits and schedules hereto and other
documents, instruments and certificates delivered pursuant to the terms hereof,
sets forth the entire agreement and understanding of the parties hereto in
respect of the subject matter hereof, and supersedes all prior agreements,
promises, covenants, arrangements, representations or warranties, whether oral
or written, by any party hereto or any officer, director, employee or
representative of any party hereto. No modification or waiver of any provision
of this Agreement shall be valid unless it is in writing and signed by both
parties hereto. The waiver of breach of any term or condition of this Agreement
shall not be deemed to constitute a waiver of any other breach of the same or
any other term or condition.
Third Parties
. Except as specifically set forth or referred to herein, nothing herein
expressed or implied is intended or shall be construed to confer upon or give to
any Person other than the parties hereto and their successors or assigns any
rights or remedies under or by reason of this Agreement.
Reference to Days
. All references to days in this Agreement shall be deemed to refer to calendar
days, unless otherwise specified.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered on the day and year first above written.

PURCHASER:

CYBD Acquisition II, INC.

By: /s/ J.C. Chatpar

Name: J.C. Chatpar

Title: President

CYBER DIGITAL, INC.

By: /s/ J.C. Chatpar

Name: J.C. Chatpar

Title: President & CEO

SELLER:

eLEC COMMUNICATIONS CORP.

By: /s/ Paul Riss

Name: Paul Riss

Title: CEO